Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE KBW, Inc. Announces 2011 Second Quarter and First Half Results and Declares Quarterly Cash Dividend New York, NY – July 29, 2011 – KBW, Inc. (NYSE: KBW), a full-service investment bank that specializes in the financial services sector, today announced revenues of $64.0 million and a net loss of $4.2 million, or $0.14 per diluted share, for the quarter ended June 30, 2011. This compares with total revenues of $105.8 million and non-GAAP operating net income of $9.3 million, or $0.26 per diluted share, for the second quarter of 2010 and total revenues of $95.2 million and net income of $4.6 million, or $0.13 per diluted share, for the first quarter of 2011.See “Non-GAAP Financial Measures” below for a reconciliation of our non-GAAP operating results to our GAAP results. GAAP net income for the second quarter of 2010 was $8.2 million, or $0.22 per diluted share. Chairman and Chief Executive Officer John Duffy said “We are disappointed with our results.While there was a negative impact felt in most of our business lines, the impact of the global market conditions was most reflected in a significant drop in the number of Capital Markets transactions, compared to record results in the first half of 2010. M&A activity in the financial sector has been muted, as concerns about asset values continue.These conditions also impact our commissions and trading businesses in all regions, affecting both commissions and trading results.We believe that the need for more capital will lead to more capital markets activity and that the level of merger and acquisition activity in the commercial banking sector in the U.S. will accelerate.Given the current environment, we are conducting an in-depth review of all costs of doing business and resources with the objective of ensuring that our expense base includes only necessary resources to maintain our franchise and grow market share. Our Board of Directors has declared a regular quarterly dividend of $0.05 per share reflecting our strong cash and capital position.” Total revenues were $159.2 million with net income of $0.4 million for the six months ended June 30, 2011.This compares with total revenues of $239.1 million and non-GAAP operating net income of $22.4 million, or $0.62 per diluted share, for the first six months of 2010.GAAP net income for the first six months of 2010 was $19.8 million, or $0.54 per diluted share. Highlights for the quarter include: · Investment banking revenue was $15.2 million compared with $61.2 million for the second quarter of 2010.The decrease reflects the completion of fewer equity capital market and M&A transactions.Investment banking revenue decreased $22.4 million, or 59.6%, compared with the first quarter of 2011 on lower equity capital markets transaction revenue. · Commissions revenue was $32.2 million compared with $36.1 million for the second quarter of 2010, a decrease of $3.9 million, or 10.8%, primarily due to lower U.S. equity commissions.Commissions revenue decreased $2.2 million, or 6.5%, compared with the first quarter of 2011. · Principal transactions revenueincreased $8.7 million to $12.0 million compared with $3.3 million for the second quarter of 2010, primarily due to higher fixed income revenue and net trading gains.Compared with the first quarter of 2011, principal transactions revenue decreased $5.4 million, or 31.1%, primarily due to lower fixed income revenue. · Thecompensation ratio was 60.7% compared with a non-GAAP operating compensation ratio (GAAP compensation and benefits expense adjusted for the 2006 initial public offering restricted stock awards amortization as a percentage of total revenues) of 59.5% for the second quarter of 2010 and a GAAP compensation ratio of 59.5% for the first quarter of 2011.The GAAP compensation ratio was 61.5% for the second quarter of 2010.Compensation and benefits expense was $38.9 million compared with non-GAAP operating compensation and benefits expense of $63.0 million for the second quarter of 2010, a decrease of $24.1 million, or 38.2%, and GAAP operating compensation and benefits expense of $56.6 million for the first quarter of 2011, a decrease of $17.7 million, or 31.3%.GAAP compensation and benefits expense was $65.1 million for the second quarter of 2010. · Non-compensation expenses were $32.0 million compared with $25.9 million for the second quarter of 2010, an increase of $6.1 million, or 23.7%, primarily due to higher professional services expenses.Non-compensation expenses increased slightly compared with the first quarter of 2011. · As of June 30, 2011, preliminary stockholders’ equity, which was all tangible, amounted to $434.1 million and preliminary book value per share was $14.02. Highlights for the first half include: · Investment banking revenue was $52.9 million compared with the record $131.1 million for the first six months of 2010, primarily due to lower equity capital markets transaction revenue. · Commissions revenue was $66.6 million compared with $71.5 million for the first six months of 2010, a decrease of $4.9 million, or 6.8%, primarily due to lower U.S. equity commissions. · Principal transactions revenuewas $29.3 million compared with $22.3 million for the first six months of 2010, an increase of $7.0 million, or 31.3%, primarily due to higher trading gains. · Thecompensation ratio was 60.0% compared with a non-GAAP operating compensation ratio (GAAP compensation and benefits expense adjusted for the 2006 initial public offering restricted stock awards amortization as a percentage of total revenues) of 59.5% for the first six months of 2010.Compensation and benefits expense was $95.5 million compared with non-GAAP operating compensation and benefits expense of $142.3 million for the first six months of 2010, a decrease of $46.7 million, or 32.9%.The GAAP compensation ratio was 61.5% for the first six months of 2010.GAAP compensation and benefits expense was $146.9 million for the first six months of 2010. · Non-compensation expenses were $62.8 million compared with $57.0 million for the first six months of 2010, an increase of $5.8 million, or 10.1%, primarily due to higher business development expenses. Capital Management and Other Matters The Company also announced today that its board of directors has declared a cash dividend with respect to the second quarter in an amount equal to $0.05 per share of its outstanding common stock.The dividend is payable on September 15, 2011 to shareholders of record on September 2, 2011. During the second quarter of 2011, the Company repurchased and retired 1,139,222 shares of the Company’s common stock pursuant to a stock repurchase program authorized by the board of directors in July 2010. The average price per share repurchased was $20.94, or $23.9 million in the aggregate. The Company has $27.9 million remaining of the total repurchase amount authorized under the program. KBW, Inc. expects to file its quarterly report on Form 10-Q with the U.S. Securities and Exchange Commission on or about August 9, 2011. Conference Call Access and Availability on Company Website A conference call with management to discuss financial results for the quarter and six months ended June 30, 2011 will be held today at 9:00 a.m. eastern time, and can be accessed at (866) 713-8567 within U.S. and Canada)/(617) 597-5326 (International) (Code: 31166514). A replay of the call will be available approximately two hours post-call at (888) 286-8010(within U.S. and Canada)/(617) 801-6888(International) (Code: 38611199).A live audio webcast and delayed replay will also be available for seven days by going to our website, http://www.kbw.com, then clicking “Investor Relations” and then “Event Calendar”.As promptly as practical after the call, a full written transcript of the call will also be made available on our website and may be accessed by clicking “Investor Relations” and then “Event Calendar”. About KBW KBW, Inc. through its subsidiaries Keefe, Bruyette & Woods, Inc., Keefe, Bruyette & Woods Limited, Keefe, Bruyette & Woods Asia Limited and KBW Asset Management, Inc. is a full service investment bank specializing in the financial services industry. Statements in this press release that are not statements of historical or current fact constitute forward-looking statements.In some cases, you can identify these statements by words such as “may”, “might”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, or “continue”, the negative of these terms and other comparable terminology.Such forward-looking statements, which are based on various underlying assumptions and expectations and are subject to risks, uncertainties and other unknown factors, may include projections of our future financial performance based on our growth strategies and anticipated trends in our business.These statements are only predictions based on our current expectations and projections about future events, and there are or may be important factors that could cause our actual results to be materially different from the historical results or from any future results expressed or implied by such forward-looking statements.These factors include, but are not limited to, those discussed under the caption “Risk Factors” in our most recently filed annual report on Form 10-Kand our subsequently filed quarterly reports on Form 10-Q, which are available at the Securities and Exchange Commission website at www.sec.gov.Unless required by law, we undertake no obligation to publicly update or revise any forward-looking statement to reflect circumstances or events after the date of this press release. KBW, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Dollars in thousands, except per share information) (unaudited) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, Revenues: Investment banking $ Commissions Principal transactions, net Interest and dividend income Investment advisory fees Other Total revenues Expenses: Compensation and benefits Occupancy and equipment Communications and data processing Brokerage and clearance Business development Professional services Interest Other Non-compensation expenses Total expenses (Loss) / income before income taxes ) Income tax (benefit) / expense ) Net (loss) / income $ ) $ Earnings per share: Basic $ ) $ $ $
